Exhibit 10(a)

EMPLOYMENT AGREEMENT

                    AGREEMENT, dated as of the 1st day of January, 2009 (this
“Agreement”), by and between Becton, Dickinson and Company, a New Jersey
corporation (the “Company”), and _____________ (the “Executive”).

                    WHEREAS, the Board of Directors of the Company (the
“Board”), has determined that it is in the best interests of the Company and its
shareholders to assure that the Company will have the continued dedication of
the Executive, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined herein). The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company in the
event of any threatened or pending Change of Control. Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

Section 4.    Certain Definitions.

                    (a)     “Effective Date” means the first date during the
Change of Control Period (as defined herein) on which a Change of Control
occurs. Notwithstanding anything in this Agreement to the contrary, if a Change
of Control occurs and if the Executive’s employment with the Company is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment (1)
was at the request of a third party that has taken steps reasonably calculated
to effect a Change of Control or (2) otherwise arose in connection with or
anticipation of a Change of Control, then “Effective Date” means the date
immediately prior to the date of such termination of employment.

                    (b)     “Change of Control Period” means the period
commencing on the date hereof and ending on the third anniversary of the date
hereof; provided, however, that, commencing on the date one year after the date
hereof, and on each annual anniversary of such date (such date and each annual
anniversary thereof, the “Renewal Date”), unless previously terminated, the
Change of Control Period shall be automatically extended so as to terminate
three years from such Renewal Date, unless, at least 60 days prior to the
Renewal Date, the Company shall give notice to the Executive that the Change of
Control Period shall not be so extended.

                    (c)     “Affiliated Company” means any company controlled
by, controlling or under common control with the Company.

                    (d)     “Change of Control” means:

                             (1)      The acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the

1

--------------------------------------------------------------------------------



combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section 1(d), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any affiliated company, (iv)
any acquisition by any corporation pursuant to a transaction that complies with
Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C), or (v) any acquisition that the
Board determines, in good faith, was inadvertent, if the acquiring Person
divests as promptly as practicable a sufficient amount of the Outstanding
Company Comm on Stock and/or the Outstanding Company Voting Securities, as
applicable, to reverse such acquisition of 25% or more thereof.

                              (2)       Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

                             (3)       Consummation of a reorganization, merger,
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 60% of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

2

--------------------------------------------------------------------------------



                             (4)       Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

Section 5.    Employment Period. The Company hereby agrees to continue the
Executive in its employ, subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on the second
anniversary of the Effective Date (the “Employment Period”). The Employment
Period shall terminate upon the Executive’s termination of employment for any
reason.

Section 6.    Terms of Employment.

                    (a)     Position and Duties.

                            (1)       During the Employment Period, (A) the
Executive’s position, authority, duties and responsibilities (including offices,
titles and reporting requirements) shall be at least commensurate in all
material respects with the most significant of those held, exercised and
assigned at any time during the 120-day period immediately preceding the
Effective Date and (B) the Executive’s services shall be performed at the office
where the Executive was employed immediately preceding the Effective Date or at
any other location less than 35 miles from such office.

                             (2)       During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote reasonable attention and time during
normal business hours to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and efficiently such responsibilities. During the Employment Period, it shall
not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement. It is expressly understood and agreed
that, to the extent that any such activities have been conducted by the
Executive prior to the Effective Date, the continued conduct of such activities
(or the conduct of activities similar in nature and scope thereto) subsequent to
the Effective Date shall not thereafter be deemed to interfere with the
performance of the Executive’s responsibilities to the Company.

                    (b)     Compensation.

                             (1)     Base Salary. During the Employment Period,
the Executive shall receive an annual base salary (the “Annual Base Salary”) at
an annual rate at least equal to 12 times the highest monthly base salary paid
or payable, including any base salary that has been earned but deferred, to the
Executive by the Company and the Affiliated Companies in respect of the 12-month
period immediately preceding the month in which the Effective Date occurs. The
Annual Base Salary shall be paid at such intervals as the Company pays executive
salaries generally. During the Employment Period, the Annual Base Salary shall
be reviewed at least annually, beginning no more than 12 months after the last
salary increase awarded to the Executive

3

--------------------------------------------------------------------------------



prior to the Effective Date. Any increase in the Annual Base Salary shall not
serve to limit or reduce any other obligation to the Executive under this
Agreement. The Annual Base Salary shall not be reduced after any such increase
and the term “Annual Base Salary” shall refer to the Annual Base Salary as so
increased.

                             (2)     Annual Bonus. In addition to the Annual
Base Salary, the Executive shall be awarded, for each fiscal year ending during
the Employment Period, an annual bonus (the “Annual Bonus”) in cash at least
equal to the Recent Annual Bonus. “Recent Annual Bonus” shall mean the
Executive’s average bonus earned under the Company’s Performance Incentive Plan,
or any comparable bonus under any predecessor or successor plan, for the last
three full fiscal years prior to the Effective Date (or for such lesser number
of full fiscal years prior to the Effective Date for which the Executive was
eligible to earn such a bonus, and annualized in the case of any bonus earned
for a partial fiscal year). Notwithstanding the foregoing, the “Recent Annual
Bonus” shall mean the amount determined by multiplying (i) the Executive’s
target annual bonus percentage in effect for the fiscal year in which the
Effective Date occurs times (ii) the Annual Base Salary, if that amount is
higher than the amount determined pursuant to the preceding sentence, or if the
Executive has not been eligible to earn such a bonus for any period prior to the
Effective Date. Each such Annual Bonus shall be paid no later than the 15th day
of the third month of the fiscal year next following the fiscal year for which
the Annual Bonus is awarded, unless the Executive shall elect to defer the
receipt of such Annual Bonus pursuant to the terms and conditions of a
nonqualified deferred compensation plan otherwise maintained by the Company for
which the Executive is eligible to participate.

                             (3)     Incentive, Savings and Retirement Plans.
During the Employment Period, the Executive shall be entitled to participate in
all cash incentive, equity incentive, savings and retirement plans, practices,
policies, and programs applicable generally to other peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and the Affiliated Companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and the Affiliated Companies.

                             (4)     Welfare Benefit Plans. During the
Employment Period, the Executive and/or the Executive’s family, as the case may
be, shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs provided by the Company
and the Affiliated Companies (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) to the extent applicable
generally to other peer executives of the Company and the Affiliated Companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with benefits that are less favorable, in the aggregate, than the most
favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to

4

--------------------------------------------------------------------------------



the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and the Affiliated Companies.

                             (5)     Expenses. During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by the Executive in accordance with the most favorable
policies, practices and procedures of the Company and the Affiliated Companies
in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and the Affiliated Companies.

                             (6)     Fringe Benefits. During the Employment
Period, the Executive shall be entitled to fringe benefits, including, without
limitation, tax and financial planning services and, if applicable, payment of
club dues and use of an automobile and payment of related expenses, in
accordance with the most favorable plans, practices, programs and policies of
the Company and the Affiliated Companies in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and the Affiliated Companies.

                            (7)     Office and Support Staff. During the
Employment Period, the Executive shall be entitled to an office or offices of a
size and with furnishings and other appointments, and to secretarial and other
assistance, at least equal to the most favorable of the foregoing provided to
the Executive by the Company and the Affiliated Companies at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as provided generally at any time thereafter with respect to
other peer executives of the Company and the Affiliated Companies.

                            (8)     Vacation. During the Employment Period, the
Executive shall be entitled to paid vacation in accordance with the most
favorable plans, policies, programs and practices of the Company and the
Affiliated Companies as in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and the Affiliated Companies.

Section 7.    Termination of Employment.

                    (a)     Death or Disability. The Executive’s employment
shall terminate automatically if the Executive dies during the Employment
Period. If the Company determines in good faith that the Disability (as defined
herein) of the Executive has occurred during the Employment Period (pursuant to
the definition of “Disability”), it may give to the Executive written notice in
accordance with Section 11(b) of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. “Disability” means the absence of the
Executive from the Executive’s duties with the Company on a full-time basis for
180 consecutive

5

--------------------------------------------------------------------------------



business days as a result of incapacity due to mental or physical illness that
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative.

                    (b)     Cause. The Company may terminate the Executive’s
employment during the Employment Period for Cause. “Cause” means:

                              (1)      the willful and continued failure of the
Executive to perform substantially the Executive’s duties (as contemplated by
Section 3(a)(1)(A)) with the Company or any Affiliated Company (other than any
such failure resulting from incapacity due to physical or mental illness or
following the Executive’s delivery of a Notice of Termination for Good Reason),
after a written demand for substantial performance is delivered to the Executive
by the Board or the Chief Executive Officer of the Company that specifically
identifies the manner in which the Board or the Chief Executive Officer of the
Company believes that the Executive has not substantially performed the
Executive’s duties, or

                              (2)       the willful engaging by the Executive in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membershi p of the Board (excluding the Executive,
if the Executive is a member of the Board) at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to the Executive and
the Executive is given an opportunity, together with counsel for the Executive,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in Section 4(b)(1) or
4(b)(2), and specifying the particulars thereof in detail.

                    (c)     Good Reason. The Executive’s employment may be
terminated by the Executive for Good Reason or by the Executive voluntarily
without Good Reason. “Good Reason” means:

                             (1)      the assignment to the Executive of any
duties inconsistent in any significant respect with the Executive’s position,
authority, duties or responsibilities as contemplated by Section 3(a), or any
significant diminution in such position, authority, duties or responsibilities
(including offices, titles and reporting requirements), excluding for this
purpose an inadvertent action not taken in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

6

--------------------------------------------------------------------------------



                             (2)      any failure by the Company to comply with
any of the provisions of Section 3(b), other than an inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

                             (3)      the Company’s requiring the Executive (i)
to be based at any office or location other than as provided in Section
3(a)(1)(B), (ii) to be based at a location other than the principal executive
offices of the Company if the Executive was employed at such location
immediately preceding the Effective Date, or (iii) to travel on Company business
to a substantially greater extent than required immediately prior to the
Effective Date;

                             (4)      any purported termination by the Company
of the Executive’s employment otherwise than as expressly permitted by this
Agreement; or

                             (5)      any failure by the Company to comply with
and satisfy Section 10(c).

For purposes of this Section 4(c), any determination of Good Reason made by the
Executive shall be conclusive, provided such determination is made in good faith
and on the basis of facts that the Executive reasonably believed to constitute
Good Reason.

No event described above shall constitute Good Reason unless the Executive has
given written notice to the Company of the existence of the event within 90 days
after the initial occurrence of such event and the Company has not remedied such
within 30 days of receipt of such notice.

                    (d)     Notice of Termination. Any termination by the
Company for Cause, or by the Executive for Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
11(b). “Notice of Termination” means a written notice that (1) indicates the
specific termination provision in this Agreement relied upon, (2) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (3) if the Date of Termination (as defined herein)
is other than the date of receipt of such notice, specifies the Date of
Termination (which Date of Termination shall be not more than 30 days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance that contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s respective rights hereunder.

                    (e)     Date of Termination. “Date of Termination” means (1)
if the Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified in the Notice of Termination (which date shall not be
more than 30 days after the giving of such notice), as the case may be, (2) if
the Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination, and (3) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

7

--------------------------------------------------------------------------------



Section 8.    Obligations of the Company upon Termination.

                    (a)     Good Reason; Other Than for Cause, Death or
Disability. If, during the Employment Period, the Company terminates the
Executive’s employment other than for Cause, Death or Disability or the
Executive terminates employment for Good Reason:

                             (1)      the Company shall pay to the Executive, in
a lump sum in cash within 30 days after the Date of Termination, the aggregate
of the following amounts:

                                       (A)      the sum of (i) the Executive’s
Annual Base Salary through the Date of Termination to the extent not theretofore
paid, (ii) the product of (x) the higher of (I) the Executive’s average bonus
earned under the Company’s Performance Incentive Plan, or any comparable bonus
under any predecessor or successor plan, for the last three full fiscal years
prior to the Date of Termination (or for such lesser number of full fiscal years
prior to the Date of Termination for which the Executive was eligible to earn
such a bonus, and annualized in the case of any bonus earned for a partial
fiscal year) and (II) the Annual Bonus paid or payable, to the Executive with
respect to the fiscal year that includes the Date of Termination, with the
amount of such Annual Bonus being determined based on the assumption that the
target level of performance has been achieved (the “Target Bonus”) (such higher
amount, the “Highest Annual Bonus”) and (y) a fraction, the numerator of which
is the number of days in the current fiscal year through the Date of Termination
and the denominator of which is 365, and (iii) any accrued vacation pay, in each
case, to the extent not theretofore paid (the sum of the amounts described in
subclauses (i), (ii) and (iii), the “Accrued Obligations”); provided, however,
that if the Executive had previously elected to defer all or any part of the
Accrued Obligations pursuant to a nonqualified deferred compensation plan
otherwise maintained by the Company, such amounts shall be deferred pursuant to
such deferral election;

                                       (B)      the amount equal to the product
of (i) three and (ii) the sum of (x) the Executive’s Annual Base Salary and (y)
the Highest Annual Bonus.

                                      (C)      an amount equal to the excess of
(i) the actuarial equivalent of the benefit under the Company’s qualified
defined benefit retirement plan (the “Retirement Plan”) (utilizing actuarial
assumptions no less favorable to the Executive than those in effect under the
Retirement Plan immediately prior to the Effective Date) and any excess or
supplemental retirement plan in which the Executive participates (collectively,
the “SERP”) that the Executive would receive if the Executive’s employment
continued for three years after the Date of Termination, assuming for this
purpose that (1) all accrued benefits are fully vested, (2) that the Executive’s
compensation in each of the three years is that required by Sections 3(b)(1) and
3(b)(2), and (3) that the Executive is three years older than the Executive is
on the Date of Termination, over (ii) the actuarial equivalent of the
Executive’s actual benefit (paid or payable), if any, under the Retirement Plan
and the SERP as of the Date of Termination;

                           (2)      for three years after the Executive’s Date
of Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue
welfare benefits to the Executive and/or the Executive’s family at least equal
to those that would have been provided to them in accordance with the plans,
programs, practices and policies described in Section 3(b)(4) if the Executive’s
employment had not

8

--------------------------------------------------------------------------------



been terminated or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other peer executives of the Company and
the Affiliated Companies and their families, provided, however, that, if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility. For
purposes of determining eligibility (but not the time of commencement of
benefits) of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until three years after the Date of Termination and to have
retired on the l ast day of such period;

                             (3)      the Company shall, at its sole expense as
incurred, provide the Executive with outplacement services the scope and
provider of which shall be selected by the Executive in the Executive’s sole
discretion; provided, that: (a) the cost of such outplacement service shall not
exceed the lesser of (i) 30% of the sum of the Executive’s Annual Base Salary
and Target Bonus and (ii) $100,000 and (b) the Company shall only pay the cost
of such outplace-ment services actually incurred during the period beginning on
the Executive’s Date of Termination and ending on the last day of the second
year following the year within which the Executive’s Date of Termination
occurred.

                             (4)      to the extent not theretofore paid or
provided, the Company shall timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or that the Executive is
eligible to receive as determined under the terms of any plan, program, policy
or practice or contract or agreement of the Company and the Affiliated Companies
(such other amounts and benefits, the “Other Benefits”).

                    (b)     Death. If the Executive’s employment is terminated
by reason of the Executive’s death during the Employment Period, the Company
shall provide the Executive’s estate or beneficiaries with the Accrued
Obligations and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement. The Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of the Other Benefits, the term “Other Benefits”
as utilized in this Section 5(b) shall include, without limitation, and the
Executive’s estate and/or beneficiaries shall be entitled to receive, benefits
at least equal to the most favorable benefits provided by the Company and the
Affiliated Companies to the estates and beneficiaries of peer executives of the
Company and the Affiliated Companies under such plans, programs, practices and
policies relating to death benefits, if any, as in effect with respect to other
peer executives and their beneficiaries at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to other peer executives of the
Company and the Affiliated Companies and their beneficiaries.

                    (c)     Disability. If the Executive’s employment is
terminated by reason of the Executive’s Disability during the Employment Period,
the Company shall provide the Executive with the Accrued Obligations and the
timely payment or delivery of the Other Benefits, and shall have no other
severance obligations under this Agreement provided, however, that if the

9

--------------------------------------------------------------------------------



Executive had previously elected to defer all or any part of the Accrued
Obligations pursuant to a nonqualified deferred compensation plan otherwise
maintained by the Company, such deferred amounts shall be paid pursuant to the
terms of the nonqualified deferred compensation plan governing the payment of
such amounts upon the Executive’s disability. The Accrued Obligations that have
not been deferred by the Executive shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination. With respect to the provision
of the Other Benefits, the term “Other Benefits” as utilized in this Section
6(c) shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits at least equal to the
most favorable of those generally provided by the Company and the Affiliated
Companies to disabled executives and/or their families in accordance with such
plans, programs, practices and po licies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time thereafter generally with respect to other peer executives of the
Company and the Affiliated Companies and their families.

                    (d)     Cause; Other Than for Good Reason. If the
Executive’s employment is terminated for Cause during the Employment Period, the
Company shall provide to the Executive (1) the Executive’s Annual Base Salary
through the Date of Termination, (2) the amount of any compensation previously
deferred by the Executive, and (3) the Other Benefits, in each case, to the
extent theretofore unpaid, and shall have no other severance obligations under
this Agreement. If the Executive voluntarily terminates employment during the
Employment Period, excluding a termination for Good Reason, the Company shall
provide to the Executive the Accrued Obligations and the timely payment or
delivery of the Other Benefits, and shall have no other s everance obligations
under this Agreement. In such case, all the Accrued Obligations shall be paid to
the Executive in a lump sum in cash within 30 days of the Date of Termination,
unless the Executive had previously elected to defer all or any part of the
Accrued Obligations pursuant to a nonqualified deferred compensation plan
otherwise maintained by the Company, in which case such amounts shall be
deferred pursuant to such deferral election.

Section 9.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or the Affiliated Companies
and for which the Executive may qualify, nor, subject to Section 11(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any other contract or agreement with the Company or the Affiliated
Companies. Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or the Affiliated Companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement. Notwithstanding the foregoing, if the Executive
receives payments and benefits pursuant to Section 5(a) of this Agreement, the
Executive shall not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Company and the Affiliated Companies,
unless otherwise specifically provided therein in a specific reference to this
Agreement.

Section 10.   Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any

10

--------------------------------------------------------------------------------



set-off, counterclaim, recoupment, defense, or other claim, right or action that
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment. The Company agrees to pay as
incurred (within 10 days following the Company’s receipt of an invoice from the
Executive), to the full extent permitted by law, all legal fees and expenses
that the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof) by the Company, the Executive or others of the validity
or enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pu rsuant to this Agreement), plus, in
each case, interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”).

Section 11.   Certain Additional Payments by the Company.

                    (a)      Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any Payment would be subject to the Excise Tax, then the
Executive shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 8(a), if it shall be determined that the Executive is entitled to the
Gross-Up Payment, but that the Parachute Value of all Payments do not exceed
110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to the
Executive and the amounts payable under this Agreement shall be reduced so that
the Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by reducing the payments under Section 5(a)(1)(B). For purposes of reducing
the Payments to the Safe Harbor Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to this Section 8(a). The
Company’s obligation to make Gross-Up Payments under this Section 8 shall not be
conditioned upon the Executive’s termination of employment.

                    (b)      Subject to the provisions of Section 8(c), all
determinations required to be made under this Section 8, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
such nationally recognized certified public accounting firm as may be designated
by the Executive (the “Accounting Firm”), subject to any required pre-approval
of the Audit Committee of the Board. The Accounting Firm shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive may

11

--------------------------------------------------------------------------------



appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 8, shall be paid by the Company to the Executive within 5 days of
the receipt of the Accounting Firm’s determination, but in no event later than
the end of the calendar year next following the calendar year in which the
Executive pays the tax to which the Gross-Up Payment pertains. Any determination
by the Accounting Firm shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Company
should have been made (the “Underpayment”), consistent with the calculations
required to be made hereunder. In the event the Company exhausts its remedies
pursuant to Section 8(c) and the Executive thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.

                    (c)      The Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of the Gross-Up Payment. Such notification shall be
given as soon as practicable, but no later than 10 business days after the
Executive is informed in writing of such claim. The Executive shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which the Executive gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that the Company
desi res to contest such claim, the Executive shall:

                              (1)      give the Company any information
reasonably requested by the Company relating to such claim,

                             (2)      take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,

                              (3)      cooperate with the Company in good faith
in order effectively to contest such claim, and

                              (4)      permit the Company to participate in any
proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 8(c),
the

12

--------------------------------------------------------------------------------



Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executiv e harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) imposed with respect to such
advance or with respect to any imputed income in connection with such advance;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.

                    (d)      If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 8(c), the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall (subject
to the Company’s complying with the requirements of Section 8(c)) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 8(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

                    (e)      Notwithstanding any other provision of this Section
8, the Company may, in its sole discretion, withhold and pay over to the
Internal Revenue Service or any other applicable taxing authority, for the
benefit of the Executive, all or any portion of the Gross-Up Payment, and the
Executive hereby consents to such withholding.

                    (f)      Definitions. The following terms shall have the
following meanings for purposes of this Section 8.

                             (1)      “Excise Tax” shall mean the excise tax
imposed by Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

                             (2)      The “Net After-Tax Amount” of a Payment
shall mean the Value of a Payment net of all taxes imposed on the Executive with
respect thereto under Sections 1 and 4999 of the Code and applicable state and
local law, determined by applying the highest marginal rates that are expected
to apply to the Executive’s taxable income for the taxable year in which the
Payment is made.

13

--------------------------------------------------------------------------------



                             (3)      “Parachute Value” of a Payment shall mean
the present value as of the date of the change of control for purposes of
Section 280G of the Code of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2), as determined by the Accounting
Firm for purposes of determining whether and to what extent the Excise Tax will
apply to such Payment.

                             (4)      A “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable pursuant to this Agreement or otherwise.

                             (5)      The “Safe Harbor Amount” means the maximum
Parachute Value of all Payments that the Executive can receive without any
Payments being subject to the Excise Tax.

                             (6)      "Value" of a Payment shall mean the
economic present value of a Payment as of the date of the change of control for
purposes of Section 280G of the Code, as determined by the Accounting Firm using
the discount rate required by Section 280G(d)(4) of the Code.

Section 12.   Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or the Affiliated Companies, and their
respective businesses, which information, knowledge or data shall have been
obtained by the Executive during the Executive’s employment by the Company or
the Affiliated Companies and which information, knowledge or data shall not be
or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those persons designated
by the Company. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

Section 13.   Successors.

                    (a)      This Agreement is personal to the Executive, and,
without the prior written consent of the Company, shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

                    (b)      This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. Except as provided in
Section 10(c), without the prior written consent of the Executive this Agreement
shall not be assignable by the Company.

                    (c)      The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succes-

14

--------------------------------------------------------------------------------



sion had taken place. “Company” means the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid that assumes and agrees
to perform this Agreement by operation of law or otherwise.

Section 14.   Miscellaneous.

                    (a)      This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified other than by a written agreement executed by the parties
hereto or their respective successors and legal representatives.

                    (b)      All notices and other communications hereunder
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

if to the Executive:

___________

  if to the Company: Becton, Dickinson and Company 1 Becton Drive Franklin
Lakes, NJ 07417-1880 Attention: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

                    (c)      The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

                    (d)      The Company may withhold from any amounts payable
under this Agreement such United States federal, state or local or foreign taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

                    (e)      The Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right the Executive or the Company may have hereunder, including,
without limitation, the right of the Executive to terminate employment for Good
Reason pursuant to Sections 4(c)(1) through 4(c)(5), shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

                    (f)       The Executive and the Company acknowledge that,
except as may otherwise be provided under any other written agreement between
the Executive and the Company, the employment of the Executive by the Company is
“at will” and, subject to Section 1(a), prior to the Effective Date, the
Executive’s employment may be terminated by either the

15

--------------------------------------------------------------------------------



Executive or the Company at any time prior to the Effective Date, in which case
the Executive shall have no further rights under this Agreement. From and after
the Effective Date, except as specifically provided herein, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.

12.      Compliance with Section 409A of the Code.       This Agreement is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), and will be interpreted in a manner intended to comply
with Section 409A of the Code. Each payment made under this Agreement shall be
designated as a "separate payment" within the meaning of Section 409A of the
Code. Notwithstanding anything herein to the contrary, (i) if at the time of
termination of employment, Executive is a "specified employee", as determined in
accordance with procedures adopted by the Company that reflect the requirements
of Section 409A(a)(2)(B)(i) of the Code (and any applicable guidance
thereunder), and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such term ination of employment is
necessary to comply with Section 409A of the Code (after giving effect to all
relevant exceptions including the exception for amounts qualifying as "short
term deferrals"), then the Company shall defer the commencement of payment of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided) and accumulate such amounts with
interest at a reasonable rate until the first day of the seventh month following
the termination of the employment (or, if earlier, the date of the Executive's
death) at which time the accumulated amounts with interest shall be paid; and
(ii) if any other payments of money or other benefits due to Executive hereunder
could result in a violation of Section 409A of the Code, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A of the Code, or otherwise such payment or other
benefits shall be restructured, to the extent possible, in a manner, determined
by the Company, that does not cause such a violation. To the extent any
reimbursements, gross-ups, or in-kind benefits due to Executive under this
Agreement constitute "deferred compensation" under Section 409A of the Code, any
such reimbursements, gross-ups, or in-kind benefits shall be paid no later than
the last day of the calendar year next following the calendar year in which the
expense was incurred or the tax was paid, as applicable, and in a manner
consistent with Treas. Reg. §§ 1.409A-3(i)(1)(iv) and (v), as applicable. Any
reimbursement (other than medical reimbursements described in Treas. Reg. §
1.409A-3(i)(1)(iv)(B)) or in-kind benefits provided during a calendar year shall
not affect the amount of reimbursement or in-kind benefits in any other calendar
year.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

16

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Executive has hereunto set the
Executive’s hand and, pursuant to the authorization from the Board, the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

 
[Name]             BECTON, DICKINSON AND COMPANY                              
                                         
By
  Name: Title


 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------

